Merrick, C. J.
These two cases were commenced by attachment upon bills of exchange to the amount of £10,000, drawn by the defendants in the fall of 1857, at Rio de Janeiro, on a house in London, and protested for non-acceptance and payment. The bills appear to have been drawn against a shipment of coffee to a house in this city. That is, it was expected that the drawers would place themselves in funds by re-drawing on the consignees in New Orleans.
On the trial of these cases, (now argued together by consent) no evidence was offered of the laws of Brazil, where the bills were drawn. The defendants have paid the amounts specified on the face of the bills, and the only question submitted to this court for its determination is, whether or not, the plaintiff can recover damages at the rate of ten per cent., as allowod by our statute on bills of exchange drawn in Louisiana on foreign countries, and there protested for non-payment or non-acccptance.
The bills drawn in Brazil, (although against a shipment of coffee to this city) were payable in London, and are governed by the laws of Brazil, the country where they were drawn. Story on bills, 397. But the record does not furnish us any proof of those laws. In the absence of proof, the laws of that country, in reference to bills drawn there upon other foreign countries, must be presumed to be the same as our own, and the damages claimed must be allowed. See Anderson Conn v. Folger, 11 An. 270.
In the first of these cases, viz : Kuenzi & Co., v. Elvers, Bojé & Co., the judgment must be affirmed with costs; in the second case, viz : Mana, McGregor & Co., against the same defendants, the judgment must be amended so as to allow the plaintiffs the additional sum of $3433 10, it being ten per cent, damages on the protested bills, the defendants paying the costs of appeal in that case.